UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 7, 2012 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) United States 0-51093 22-3803741 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 244-4500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). KEARNY FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01Regulation FD Disclosures On November 7, 2012, the Registrant will hold its 2012 Annual Meeting of Stockholders.Furnished herewith as Exhibit 99.1 is a copy of the presentation to be used at the Registrant’s 2012 Annual Meeting. Item 9.01Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired.Not applicable. (b)Pro Forma Financial Information.Not applicable. (c)Shell Company Transactions.Not applicable. (d)Exhibits.The following exhibits are furnished with this report. No.Description 99.1Annual Meeting Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. KEARNY FINANCIAL CORP. Date:November 7, 2012 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
